Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 18, 2021.  Claims 22-30 have been canceled by the applicant as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.  Claims 1-21 and 31-32 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/638,713; 62642/823; 62/671,779; 62/771,335; 62/805;646; and 62/813403 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, the claim as presently drafted does not recite structure to execute the method steps.  Under the broadest reasonable interpretation, one could perform the method steps as a mental process.  The examiner believes that the method steps are executed with the system recited in independent claim 1 and will proceed with examination as such.  However, the examiner recommends amending the claim to positively recite the structure utilized to execute the method steps if the applicant so desire.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19-21 and 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modica et al., US 2017/0358204 A1.

Regarding claim 1, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, the navigation system comprising: 
at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: (Modica, see at least ¶ [0006] which states “Embodiments of the present invention may provide an apparatus including at least one processor and at least one memory including computer program code. The at least one memory and the computer program code may be configured, with the processor, to cause the apparatus to”) 
receive outputs provided by one or more sensors, the outputs being indicative of motion of the host vehicle; (Modica, see at least ¶ [0006] which states “The apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may 
determine at least one motion representation for the host vehicle based, at least in part, on the outputs from the one or more sensors; (Modica, see at least ¶ [0073] which states “Vehicle dynamics may include a time stamp, a curvature (e.g., determined by accelerometers and/or steering wheel position), slope or grade, travel range, travel accuracy, average gravity vector, etc.”)
receive at least one image acquired by a camera, the at least one image being representative of an environment of the host vehicle along the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
analyze the at least one image to determine at least one road characteristic associated with the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
assemble first road segment information relative to a first portion of the road section, wherein the first road segment information includes the determined at least one motion representation2Application No.: 16/292,757 Attorney Docket No.: 12312.0147-00000for the host vehicle and the determined at least one road characteristic relative to the first portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle 
assemble second road segment information relative to a second portion of the road section, wherein the second road segment information includes the determined at least one motion representation for the host vehicle and the determined at least one road characteristic relative to the second portion of the road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section by a third portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)
cause transmission of the first road segment information and the second road segment information to a server remotely located relative to the host vehicle for assembly of an autonomous vehicle road navigation model; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”) and 
forgo transmission to the server of assembled road segment information relating to the third portion of the road section. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)

Regarding claim 2, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the at least one motion representation for the host vehicle includes a determined trajectory for the host vehicle. (Modica, see at least ¶ [0005] which states “The heading of a vehicle may be included in the position estimate data and may have a unit of degrees measured from North at zero degrees, through East at 90 degrees, as depicted in element 410 of FIG. 5. The vehicle speed, which may be generated from raw GPS position over time, may be included in the position estimate data as depicted in element 415 of FIG. 5. Vehicle speed may not have a sign; however, vehicle speed may be attributed a sign based on vehicle heading and metadata indicating forward direction of the vehicle relative to travel. Vehicle data may optionally include altitude accuracy, heading accuracy, and speed accuracy, where each is established based on the sensor data reliability, accuracy, and resolution.”)

Regarding claim 3, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the at least one motion representation for the host vehicle includes an ego-motion representation for the host vehicle relative to a predetermined coordinate system. (Modica, see at least ¶ [0063] which states “A three-

Regarding claim 4, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the ego-motion representation for the host vehicle is determined for six degrees of freedom. (Modica, see at least ¶ [0063] which states “A three-dimensional vector may be included as a data element. The three dimensional vector may be used for any data requiring a three dimensional vector with optional accuracy, such as an acceleration vector. According to the ENU (East-North-Up) system, a value is positive in right, up, front direction and negative in left, down, rear direction. When representing rotations, the value represents the rotation along the named axis in angular speed with the rotation in mathematical positive direction facing the positive end of the axis represented by a positive value.”)

Regarding claim 5, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the one or more sensors include a GPS sensor. (Modica, see at least ¶ [0048] which states “The apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may include global positioning system (GPS) sensors for identifying a mobile device 104 or vehicle location, sensors for determining speed and/or acceleration, sensors for determining ambient or environmental 

Regarding claim 6, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the one or more sensors include at least one of a speed sensor or an accelerometer. (Modica, see at least ¶ [0048] which states “The apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may include global positioning system (GPS) sensors for identifying a mobile device 104 or vehicle location, sensors for determining speed and/or acceleration, sensors for determining ambient or environmental conditions, sensors for determining operational aspects of the vehicle (e.g., headlights, windshield wipers, on-board diagnostics (OBD), etc.).”)

Regarding claim 7, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the determined at least one road characteristic includes a lane characteristic including an indicator of one or more of a detected lane split, lane merge, dashed lane marking line, solid lane marking line, road surface color within a lane, lane line color, lane direction, or lane type. (Modica, see at least ¶ [0075] which states “Data may include lane boundary recognition as a data element. This data may include a timestamp, a position offset, a lane boundary type, a lane boundary color (e.g., yellow lines versus white lines on a roadway), curvature, lane marker width, lane marker width accuracy, lane boundary confidence, or the like. Lane recognition data may optionally include whether the lane is matched to a position on a map with a predetermined degree of certainty. Lane recognition data may include lane boundary recognition type in establishing whether the lane boundary was accurately detected or if there is a change in the lane 

Regarding claim 8, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the determined at least one road characteristic includes an indicator of a road edge location. (Modica, see at least ¶ [0075] which states “Data may include lane boundary recognition as a data element. This data may include a timestamp, a position offset, a lane boundary type, a lane boundary color (e.g., yellow lines versus white lines on a roadway), curvature, lane marker width, lane marker width accuracy, lane boundary confidence, or the like. Lane recognition data may optionally include whether the lane is matched to a position on a map with a predetermined degree of certainty. Lane recognition data may include lane boundary recognition type in establishing whether the lane boundary was accurately detected or if there is a change in the lane boundary. The vertical curvature of a road or lane may be established based on the slope of the road with a positive curvature being up hill, and negative curvature being down hill.”)

Regarding claim 9, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the determined at least one road characteristic includes a landmark identifier. (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data. This data may include a time timestamp, road sign type, road sign permanency, road sign value, road sign validity (e.g., has it been 

Regarding claim 10, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the landmark identifier includes at least one of a landmark type or a landmark location. (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data. This data may include a time timestamp, road sign type, road sign permanency, road sign value, road sign validity (e.g., has it been tampered with?), road sign recognition type, recognition confidence, whether the sign is map-matched, whether the sign is unrecognized, sign size, shape, orientation, etc. Further, the road sign detection may be able to determine a value from the sign, such as a maximum speed limit, a maximum height or width, etc., as will be described further below.”)

Regarding claim 11, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the landmark type includes at least one of a traffic signal, pole, road marking, stop line, or sign. (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the 

Regarding claim 12, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the determined at least one road characteristic includes a temporary road characteristic comprising an indicator of a weather condition along the road section. (Modica, see at least ¶ [0104] which states “According to some embodiments, data pertaining to abnormal environmental events may be established, such as an observed event, such as road construction, a vehicle accident, wrong way driving, adverse weather conditions, etc. Traffic conditions resulting from events may be established and identified as one of a variety of levels of traffic congestion increasing, decreasing, or remaining constant. Each established event may optionally include a sub-cause, such as an accident may include a sub-cause of an accident involving a large truck, an accident involving injuries, or the like. A road work sub cause may include major road work, minor road work, street cleaning, etc. Adverse weather condition sub-causes may include snow on road, ice on road, fuel on road, conditions suitable for ice on roadways, etc.”)

Regarding claim 13, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the indicator of weather condition is associated with at least one of snow, rain, fog, or sun glare. (Modica, see at least ¶ [0104] which states “According to some embodiments, data pertaining to abnormal environmental events may 

Regarding claim 14, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the first portion of the road section is spatially separated from the second portion of the road section by a distance of at least 1 km. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”  While Modica does not specifically state the distance of the gap, one would realize that the gap could be programmed and modified and is therefore a design choice and not of patentable distinction.)


Regarding claim 15, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the first portion of the road section and the second portion of the road section each have a length of at least 2 km. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.” While Modica does not specifically state the distance of the sections, one would realize that the sections could be programmed and modified and is therefore a design choice and not of patentable distinction.)

Regarding claim 16, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the first portion of the road section and the second portion of the road section each have a length arbitrarily determined by the at least one processor. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.” While Modica does not specifically state the distance of the sections, one would realize that the sections could be programmed and modified and is therefore a design choice and not of patentable distinction.)

Regarding claim 17, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the randomly determined length falls within +/- 0.5 km of a predetermined length. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.” While Modica does not specifically state the distance of the sections, one would realize that the sections could be programmed and modified and is therefore a design choice and not of patentable distinction.)

Regarding claim 19, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor is further programmed to receive, from the remotely located server, the autonomous vehicle road navigation model and cause at least one navigational maneuver by the host vehicle based on the autonomous vehicle road navigation model. (Modica, see at least ¶ [0081] which states “The road condition of a vehicle path may be determined as a parameter as a combination of information related to the outside environment. Road roughness, the duration of the roughness, the localization of the roughness, and the position of the road roughness may be reported. A boundary of the road may also be determined to aid in map generation or verification, and to benefit autonomous vehicle control. Information may be gathered and/or reported relating to a vehicle maneuver event, localization information, and various road attribute features (e.g., number of lanes, and confidence in the number of lanes). Information pertaining to the passenger environment may also be determined, such as the passenger count, which seats of a vehicle are in use, passenger infotainment use, etc.”)

claim 20, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor is further programmed to begin assembly of the first road segment information after a predetermined delay. (Modica, see at least ¶ [0011] which states “According to some embodiments, anonymizing the sensor data may include eliminating data from the sensor capable of uniquely identifying the vehicle from which the sensor data came. The sensor data may include vehicle path data including data points having both location and time information. Redacting sensor data may include: eliminating at least a portion of the vehicle path data from the sensor data; generating a first new subset of the sensor data comprising vehicle path data from prior to the eliminated portion of the vehicle path data; and generating a second new subset of the sensor data comprising vehicle path data from after the eliminated portion of the vehicle path data. Methods may include: determining a priority of the sensor data from the vehicle; providing the sensor data or the redacted sensor data to the service provider without intentional delay in response to the priority of the sensor data being high; and buffering the sensor data or the redacted sensor data for providing to the service provider after introduction of an intentional delay in response to the priority of the sensor data being low. High priority sensor data may include data regarding a singular event, whereas low priority sensor data may include data representing a drive cycle.”)

Regarding claim 21, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor is further programmed to forego transmission to the server of a final assembly of road segment information where the final assembly of road segment information is representative of an end of a drive by the host vehicle. (Modica, see at least ¶ [0115] which states “For delayed or batch submission position 

Regarding claim 22, Modica teaches a navigation system for collecting anonymized drive information relative to a road section traversed by a host vehicle, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor is further programmed to forego transmission to the server of an initial assembly of road segment information where the initial assembly of road segment information includes a representation of a beginning of a drive by the host vehicle. (Modica, see at least ¶ [0115] which states “For delayed or batch submission position estimates may be recorded during an entire drive cycle (e.g., from vehicle start until vehicle stop/engine off). Should there be a need for gaps in the path for privacy reasons, then the path may be separated into individual parts before the gap and after the gap. The two individual parts would be treated as two separate paths. For example, in order to maintain privacy, vehicle sensor data may be scrubbed from a path in order to ensure a third party data recipient cannot identify an individual vehicle uniquely. One such example mechanism for ensuring vehicle anonymity is described herein. An individual may drive to and from work on a daily basis with a relatively repeatable schedule. The vehicle remains parked at an office complex during the day, and parked in a driveway or garage at a residence overnight. The identity of the vehicle or owner may be readily apparent if one were to have data regarding the position of the vehicle overnight. As such, when the vehicle sensor data submission message is provided to the OEM service provider, the service provider may discern from the data that the vehicle returns to a residential location and remains there for a prolonged period. The OEM service provider 230, in the anonymization 234 may eliminate the portion of the path from a predefined distance or time before the vehicle arrived at the residential location. While the vehicle path at the beginning of a day may routinely end at an office complex, the office complex may include parking for hundreds of vehicles, such that the location of such an arrival may not require anonymization given the relative anonymity of being among a plurality of other vehicles. In this manner, the portion of the path proximate the residence of the vehicle owner may be eliminated during anonymization, while the portion of the path proximate the office complex may not require elimination.”)

Regarding claim 31, Modica teaches a method for collecting anonymized drive information relative to a road section traversed by a host vehicle, the method comprising: 
receiving outputs provided by one or more sensors, the outputs being indicative of motion of the host vehicle; (Modica, see at least ¶ [0006] which states “The apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may include global positioning system (GPS) sensors for identifying a mobile device 104 or vehicle location, sensors for determining speed and/or acceleration, sensors for determining ambient or environmental conditions, sensors for determining operational aspects of the vehicle (e.g., headlights, windshield wipers, on-board diagnostics (OBD), etc.).”)
determining at least one motion representation for the host vehicle based, at least in part, on the outputs from the one or more sensors; (Modica, see at least ¶ [0073] which states “Vehicle dynamics may include a time stamp, a curvature (e.g., determined by accelerometers and/or steering wheel position), slope or grade, travel range, travel accuracy, average gravity vector, etc.”)
receiving at least one image acquired by a camera, the at least one image being representative of an environment of the host vehicle along the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
analyzing the at least one image to determine at least one road characteristic associated with the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
assembling first road segment information relative to a first portion of the road section, wherein the first road segment information includes the determined at least one motion representation for the host vehicle and the determined at least one road characteristic relative to the first portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)
assembling second road segment information relative to a second portion of the road section, wherein the second road segment information includes the determined at least one motion representation for the host vehicle and the determined at least one road characteristic relative to the second portion of the road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section by a third portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)
causing transmission of the first road segment information and the second road segment information to a server remotely located relative to the host vehicle for assembly of an autonomous vehicle road navigation model; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a  and 
forgoing transmission to the server of assembled road segment information relating to the third portion of the road section. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)

Regarding claim 32, Modica teaches a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to: 
receive outputs provided by one or more sensors, the outputs being indicative of motion of the host vehicle; (Modica, see at least ¶ [0006] which states “The apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may include global positioning system (GPS) sensors for identifying a mobile device 104 or vehicle location, sensors for determining speed and/or acceleration, sensors for determining ambient or environmental conditions, sensors for determining operational aspects of the vehicle (e.g., headlights, windshield wipers, on-board diagnostics (OBD), etc.).”)
determine at least one motion representation for the host vehicle based, at least in part, on the outputs from the one or more sensors; (Modica, see at least ¶ [0073] which states “Vehicle 
receive at least one image acquired by a camera, the at least one image being representative of an environment of the host vehicle along the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
analyze the at least one image to determine at least one road characteristic associated with the road section; (Modica, see at least ¶ [0074] which states “Vehicles of example embodiments may be equipped with sensors that can detect environmental features, such as road signs. An image capture device may be implemented to interpret images of the environment and to determine if a sign is present in the environment representing the roadway ahead. The vehicle data from the vehicle data collector 224 may include sign recognition data.”)
assemble first road segment information relative to a first portion of the road section, wherein the first road segment information includes the determined at least one motion representation for the host vehicle and the determined at least one road characteristic relative to the first portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)
assemble second road segment information relative to a second portion of the road section, wherein the second road segment information includes the determined at least one motion representation for the host vehicle and the determined at least one road characteristic relative to the second portion of the road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section by a third portion of the road section; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”)
cause transmission of the first road segment information and the second road segment information to a server remotely located relative to the host vehicle for assembly of an autonomous vehicle road navigation model; (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.”) and 
forgo transmission to the server of assembled road segment information relating to the third portion of the road section. (Modica, see at least ¶ [0005] which states “Anonymizing the vehicle sensor submission message may include dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment. Generating a path from the plurality of estimated position points may include 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668